DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species A in the reply filed on 10 February 2021 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because it describes only the non-elected invention.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because it appears to be missing “the” before “insertion portion” in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 4 and 5 recite that the support surface forms a “first theoretical sharp corner” and a “second theoretical sharp corner”. It is unclear how a corner can be theoretical. Theoretical is defined as “existing only in theory: hypothetical” (https://www.merriam-webster.com/dictionary/theoretical). This definition makes it unclear if a corner is actually required by the claim, or is merely a hypothetical. Further, the specification does not define the term “theoretical” in relation to this corner. 
Claim 16 appears to be inaccurate. It requires that the distal end include a flange. However, referring to figure 3, the proximate end 204 is what has the flange 232. Further, the distal end 206 has the external threads 220 and cannot also have the flange 232. For examination purposes only, it will be assumed claim 16 is intending to require the proximate end to have the flange in order to be consistent with the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over De Jonge (WO2016/022023A1). For portions of the rejection, please refer to the annotated figure of De Jonge below:

    PNG
    media_image1.png
    232
    566
    media_image1.png
    Greyscale

In regards to claim 1, De Jonge discloses a swivel joint assembly comprising: 
a first coupling member (5) including a first end (left end in fig. 2) and a second end (right end in fig. 2); and 
a second coupling member (4) including a third end  (left end in fig. 2)and a fourth end (right end in fig. 2); 
wherein the third end of the second coupling member includes a sleeve portion, the second end of the first coupling member includes an insertion portion, the insertion portion defining a radial direction, a longitudinal axis, and a circumferential direction; 
a first bearing receiving slot (13/14) further defining a first radial depth and a first longitudinal width.
While De Jonge does not expressly disclose a ratio of the first radial depth to the first longitudinal width ranges from .35 to .7; the ratio may be determined through the use of routine 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify De Jonge to have a ratio of the first radial depth to the first longitudinal width range from .35 to .7, as the ratio may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
It is further noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 2, De Jonge further discloses the insertion portion defines an outer circumferential surface (O), and an inner radial bearing support surface (I), and the first radial depth is measured along the radial direction from outer circumferential surface to the inner radial bearing support surface.
In regards to claim 3, De Jonge further discloses the insertion portion defines a first side bearing support surface (S1), a second side bearing support surface (S2), and the first longitudinal width is measured along the longitudinal axis from the first side bearing support surface to the second side bearing support surface.
In regards to claim 4, De Jonge further discloses the first side bearing support surface forms a first “theoretical” sharp corner with the inner radial bearing support surface (shown in fig.), and the insertion portion defines a first relief cutout (13) extending radially below the first “theoretical” sharp corner a first radial distance.
In regards to claim 5, De Jonge further discloses the second side bearing support surface forms a second “theoretical” sharp corner with the inner radial bearing support surface (shown in fig.), and the insertion portion defines a second relief cutout (14) extending radially below the second “theoretical” sharp corner a second radial distance.
In regards to claim 6, De Jonge further discloses the first relief cutout and the second relief cutout are identically configured, defining a first radial distance matching the second radial distance, the first relief cutout and the second relief cutout also defining the same longitudinal cutout dimension.
While De Jonge does not expressly disclose both the first radial distance and the second radial distance ranging from .005 of an inch to .1 of an inch, or the first relief cutout and the second relief cutout longitudinal cutout dimension ranging from .005 of an inch to 0.1 of an inch; the relative dimensions may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify De Jonge to have the first radial distance and the second radial distance range from .005 of an inch to .1 of an inch, and the first relief cutout and the second relief cutout longitudinal cutout dimension range from .005 of an inch to 0.1 of an inch, as the relative dimensions may be optimized to the desired operational parameters through the use of routine 
It is again noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 9, De Jonge further discloses the first end is a first attachment end and the fourth end is a second attachment end (shown in figs. 1 and 2).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2020/0109804).
In regards to claim 11, Nguyen discloses a coupling member comprising: 
an annular body (120) defining a circumferential direction, a radial direction and a longitudinal axis, the annular body including a proximate end (near 32) and a distal end (near 40); wherein 
the proximate end defines a bearing receiving slot (153) defining a radial slot dimension and an axial slot width.
While Nguyen does not expressly disclose a ratio of the first radial slot dimension to the first axial slot width ranges from .35 to .7; the ratio may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.

It is again noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 12, Nguyen further discloses the annular body is straight, forming cylindrical walls that extend from the proximate end to the distal end (shown in fig. 6).
In regards to claim 13, Nguyen further discloses the proximate end includes an insertion portion defining the bearing receiving slot, a radial external surface, an axial external surface, a corner defined by the radial external surface and the axial external surface (shown in fig. 6), and a seal receiving slot (156) disposed axially between the bearing receiving slot and the distal end.
In regards to claim 14, Nguyen further discloses the distal end includes external threads (42).
In regards to claim 15, Nguyen further discloses the proximate end includes a sleeve portion (151) defining an internal circumferential surface and an external circumferential surface, the sleeve portion further defining a channel (157) extending from the internal circumferential 
In regards to claim 16, Nguyen further discloses the “distal end” includes a flange (31).

Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Jonge in view of Nguyen.
In regards to claims 7 and 8, De Jonge teaches the assembly of claim 6. De Jonge does not teach a second bearing receiving slot defining a second longitudinal width equal to or greater than the first longitudinal width and a second radial depth that is equal to or less than the first radial depth, wherein the sleeve portion defines a third relief cutout and a fourth relief cutout identically configured as the first relief cutout and the second relief cutout and the first bearing receiving slot and the second bearing receiving slot are axially aligned with each other, defining an overall radial dimension, and a ratio of the overall radial dimension to the first longitudinal width ranges from .75 to 1.1.
However, Nguyen teaches a similar assembly having two identical bearing receiving slots (153) (i.e. a ratio of 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the assembly of De Jonge with a second identical bearing receiving slot in order to further reduce the frictional force and increase rotation.
It is noted that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which 
In regards to claim 10, De Jonge further discloses the second attachment end is flanged (see fig. 1). De Jonge does not disclose the first attachment end being externally threaded. 
However, Nguyen teaches a similar assembly having one attachment end being flanged (31) and the other end being externally threaded (42).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the second attachment end with external threading in order to allow the fitting to connect to a threaded pipe end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the reaming prior art shows a similar swivel joint assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679      
02/12/2021